Citation Nr: 0429830	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE
Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to 
service-connected left knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to September 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the veteran and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
veteran and his representative, if any, of any information or 
lay or medical evidence not previously provided that is 
necessary to substantiate the claim. 38 U.S.C. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2004). The notice should 
indicate what information VA will attempt to obtain on the 
veteran's behalf.  Id.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Here, the veteran sought, 
inter alia, service connection for degenerative joint disease 
(DJD) of the right knee on both a direct and secondary basis. 
The January 2002 VCAA letter solely addressed the issue of 
how to substantiate a claim for an increase in service 
connection for fracture vertebra and left knee tendonitis, it 
did not address the requirements for establishing an initial 
claim for service connection for right knee DJD.  Further, 
the January 2002 letter failed to address the evidence 
required for establishing service connection on a direct and 
secondary basis.  Although discussion concerning secondary 
service connection was absent from the January 2002 letter, 
the RO did address service connection on a secondary basis in 
its April 2003 letter.  Unfortunately, the April 2003 letter 
is also deficient because the RO did not discuss service 
connection for DJD of the right knee on a direct basis.  As 
the letters sent to the veteran fail to properly address 
service connection for DJD on a direct and secondary basis, 
the Board finds that the RO failed to comply with the 
mandates of the VCAA.  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Upon remand, the RO should obtain an opinion from a VA 
orthopedist regarding the relationship between the veteran's 
DJD of the right knee and any in-service event.  The only 
medical opinion currently part of the record that addresses 
the etiology of the veteran's current disability discusses 
service connection on a secondary basis.  That is, the 
medical opinion discusses the relationship between the 
veteran's service-connected left knee tendonitis and the DJD 
of the right knee.  The record is devoid of any medical 
opinions regarding direct service connection.  As the record 
does not contain an opinion regarding direct service 
connection for DJD of the right knee, the Board finds that an 
expert opinion on this issue is warranted. 

The VA orthopedist may require a physical examination of the 
veteran in order to render an opinion on direct service 
connection.  If such an examination is required, the RO 
should schedule another physical examination of the veteran.  
The purpose of any examinations that may be required upon 
remand is to obtain information or evidence (or both), which 
may be dispositive of the appeal. Therefore, the veteran is 
hereby placed on notice that it is his responsibility to 
report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may result 
in an adverse determination.  38 C.F.R. §§ 3.158 and 
3.655(2004).

Therefore, this matter is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate his claims for both 
direct and secondary service connection 
for degenerative joint disease of the 
right knee, what information the veteran 
should provide and what information VA 
will attempt to obtain on his behalf.  It 
should allow the appropriate opportunity 
for response.  All records obtained 
should be associated with the veteran's 
claims folder.  The RO must then review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied, 
as well as 38 U.S.C.A. §§ 5102, 5103, 
5103(A) and any other applicable legal 
precedent.

2. After any additional evidence has been 
obtained and associated with the claims 
folder, a VA orthopedist should review 
the veteran's claims folder and render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
degenerative joint disease of the right 
knee is etiologically related to his 
service or was aggravated therein.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If a medical examination is 
required for such an opinion, then the RO 
should schedule the veteran for a VA 
examination to assist the VA orthopedist 
in reaching an opinion on the etiology of 
the veteran's disability.  

If no opinion can be rendered, an 
explanation should be set forth 
discussing why a response is not possible 
or feasible.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



